Sylvia Soto, Individually and
                                                                 as Representative of the Estate




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 4, 2014

                                     No. 04-13-00822-CV

    WILLIAMSBURG CARE COMPANY L.P. d/b/a Princeton Place Rehabilitation and
                           Healthcare,
                           Appellant

                                               v.

  Sylvia SOTO, Individually and as Representative of the Estate of Narcisa Dimas, Deceased,
  Ruby Buentello, Individually and as Representative of the Estate of Manuel Riojas Munoz,
                        Deceased, and Adela Barboza, Individually,
                                         Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-05792
                       Honorable John D. Gabriel, Jr., Judge Presiding

                                        ORDER
        Appellant has filed a motion to abate this appeal because one of the issues presented in
the appeal is the same issue pending in petitions for review filed in Williamsburg Care Co. L.P.
v. Acosta, 406 S.W.3d 711 (Tex. App.—San Antonio 2013, pet. filed), Fredericksburg Care Co.
L.P. v. Lira, 407 S.W.3d 810 (Tex. App.—San Antonio 2013, pet. filed), and Fredericksburg
Care Co. L.P. v. Perez, 406 S.W.3d 313 (Tex. App.—San Antonio 2013, pet. filed). This court
has considered the motion, the appellees’ response, and the appellant’s reply to the appellees’
response. In light of the pending higher court review of the precedent previously established by
this court, the court has determined that abating this appeal pending the Texas Supreme Court’s
resolution of the issue will likely achieve the greatest judicial efficiency. Accordingly,
appellant’s motion to abate is GRANTED. For administrative purposes, this appeal will be
treated as a closed case, unless and until appellant files a motion requesting its reinstatement
following the Texas Supreme Court’s resolution of the issue.

                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2014.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court